Exhibit 10.1

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (including all Addenda hereto, the
“Agreement”) is entered into by and between 3Com Corporation, a Delaware
corporation (“3Com” or the “Company”) and Mark Slaven (the “Executive”).  3Com
and the Executive shall each individually be referred to herein as a “Party” and
together as the “Parties.”

 

WHEREAS, the Executive has been employed with the Company as its Executive Vice
President - Finance (“EVP”) and Chief Financial Officer (“CFO”);

 

WHEREAS, the Parties have mutually agreed that on or about August 13, 2004,
following the filing of the Company’s SEC Form 10-K for FY 2004, the Executive
will step down as EVP and CFO and will continue employment with the Company for
a certain period in a non-executive capacity in order to render services on
various matters of importance to 3Com;

 

WHEREAS, the Parties have mutually agreed that the Executive’s employment with
the Company will terminate no later than December 31, 2004 in a manner that is
amicable and satisfactory to both Parties;

 

WHEREAS, the Executive may be eligible to receive certain severance benefits as
a result of his separation from employment with the Company under the terms and
conditions of his Management Retention Agreement, as amended, and the Company’s
Section 16 Officer Severance Plan;

 

WHEREAS, the Executive agrees to release the Company from any and all claims
arising from or relating to his employment with 3Com and the termination
thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.                                       Transition of Employment Status.  The
Executive hereby agrees that his position as EVP and CFO will terminate
effective August 13, 2004 (“Transition Date”) and that he will use his best
efforts to fulfill his duties and responsibilities as EVP and CFO until the
Transition Date, including, without limitation, the completion and filing of the
Company’s SEC Form 10-K for FY 2004.  Upon the Transition Date, the Executive
will continue employment with 3Com in a non-executive capacity, the title and
duties of which will be determined by the Company’s Chief Executive Officer. 
Effective as of the first regularly scheduled pay period following the
Transition Date, the Executive shall receive a base salary of Three Thousand
Nine Hundred and Six Dollars and Twenty-Five Cents ($3,906.25) per semi-monthly
pay period ($93,750.00 annualized), less all applicable taxes and withholdings,
commensurate with the 75% reduction in hours that the Executive will be expected
to work after the Transition Date in his non-executive capacity.  The Company’s
payment and/or reimbursement of the Executive’s extended business commuting
expenses set forth in the letter agreement dated June 1, 2003 (as amended) shall
terminate effective as of the Transition Date.  3Com will reimburse the
Executive for all authorized, reasonable business and travel expenses incurred
after the Transition Date in the course of the Executive’s non-executive
duties.  The Executive shall not accrue any Personal Time Off (PTO) after the
Transition Date.  However, the Executive shall continue to have the right to
participate in the Company’s non-executive benefits plans to the same extent and
at the same levels that he is participating as of the Transition Date.  In
addition, the Executive shall remain eligible to participate in the Company’s
3Bonus program during the first half bonus period of the Company’s FY 2005 until
his Termination Date in accordance with the terms and conditions of the 3Bonus
program.  The Executive’s 3Bonus award, if any, shall be calculated by applying
the Company’s performance multiplier for the first half of FY 2005 (to be
determined at the Company’s discretion based on the Company’s achievement of its
corporate objectives and financial measures) to the Executive’s full target
bonus for the first half of FY 2005.

 

--------------------------------------------------------------------------------


 

2.                                       Termination of Employment.  The
Executive agrees that his employment with the Company shall terminate effective
December 31, 2004 unless the Executive elects to terminate his employment
earlier than that date by providing at least fourteen (14) days’ advance written
notice to the Company’s Chief Executive Officer.  Upon the termination of the
Executive’s employment, the Executive will receive payment for all accrued,
unused PTO at his rate of pay immediately preceding the Transition Date.  The
Executive’s last day of employment with the Company shall be referred to herein
as the “Termination Date”.

 

3.                                       Executive Severance Benefits.  In
consideration for and contingent upon his execution and non-revocation of this
Agreement, the Employee Agreement attached hereto as Addendum I, and the
Supplemental Release Agreement attached hereto as Addendum II (which shall be
executed no earlier than the Termination Date), the Company agrees to provide
the Executive with the following benefits:

 

a.                                       Severance Payment.  No later than
thirty (30) days following 3Com’s receipt of the Executive’s executed copy of
the Supplemental Release Agreement attached hereto as Addendum II (which shall
be executed no earlier than the Termination Date), the Company shall make a lump
sum severance payment to the Executive in the amount of Six Hundred and Eighteen
Thousand Seven Hundred and Fifty Dollars ($618,750.00), less all applicable
taxes and withholdings, payable via direct deposit through the Company’s regular
payroll practices.  The gross amount of the severance payment shall include the
Executive’s annual base salary of Three Hundred and Seventy-Five Thousand
Dollars ($375,000.00) and the Executive’s full annual target bonus of Two
Hundred and Forty-Three Thousand Seven Hundred and Fifty Dollars ($243,750.00).

 

b.                                      Benefits Continuation.  The Executive is
eligible to continue coverage for himself and his “qualified beneficiaries” (as
defined in Section 4980B of the federal Internal Revenue Code, as amended) under
the Company’s group medical, dental, and vision insurance plans (“Health Care
Plans”) in accordance with the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), as amended.  If the Executive timely and properly elects to
continue coverage under the Company’s Health Care Plans, the Company shall
continue to pay the Company’s sponsored portion of the premiums for the
Executive’s elected coverage under the Health Care Plans until the earlier of: 
(1) the one (1) year anniversary of the Executive’s Termination Date; or (2) the
date upon which the Executive (and/or his qualified beneficiaries) are covered
under other group medical, dental and/or vision insurance plans that provide
Executive and/or his qualified beneficiaries with comparable benefits and levels
of coverage.  The Executive understands and agrees that he is obligated to
notify the Company’s Benefits Manager immediately of any such comparable
benefits and levels of coverage for himself and/or his qualified beneficiaries. 
The Executive shall be responsible for the payment of the difference between the
total insurance premiums for the Executive’s elected coverage and the Company’s
sponsored portion in accordance with terms and procedures established by the
Company at its discretion.  Any such continuation of coverage under the Health
Care Plans shall be governed by COBRA and the terms and conditions of the plan
documents for the applicable Health Care Plans.  The Executive understands and
agrees that if he elects to continue coverage for himself and/or his qualified
beneficiaries under the Health Care Plans after the one (1) year anniversary of
his Termination Date, the Executive shall be solely responsible to pay the full
amount of any and all premiums for such coverage.

 

c.                                       Life Insurance.  The Company shall
continue the Executive’s term life insurance coverage as of the Termination Date
and pay any and all premiums arising therefrom for the period of one (1) year
following the Executive’s Termination Date, subject to 3Com

 

2

--------------------------------------------------------------------------------


 

obtaining a rider from the Company’s life insurance carrier on commercially
reasonable terms.

 

d.                                      Accelerated Vesting and Extended
Exercise of Stock Options.  Effective as of the Executive’s execution of the
Supplemental Release Agreement attached hereto as Addendum I (which shall be
executed no earlier than the Termination Date), all of the Executive’s unvested
stock options shall have their vesting accelerated by one year.  In addition,
the exercise period for the Executive’s vested stock options shall be extended
to the earlier of:  (1) the one year anniversary of the Executive’s Termination
Date; or (2) the original term of the option grant.  Except as provided in this
Section 3(d), the Executive’s stock options shall be governed by the terms and
conditions of the applicable plan documents and the Executive’s stock option
agreements.  The Executive understands and agrees that he is required to make
arrangements reasonably satisfactory to the Company to facilitate the Company’s
compliance with all federal and state tax and withholding requirements as a
condition to exercising his vested stock options, and receiving his restricted
stock and/or other Company-issued equity compensation.

 

4.                                       Payment for Golden Parachute Excise
Taxes.  In the event that any severance benefits provided to the Executive
pursuant to Section 3 above (a) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), (b) are subject to any excise tax imposed under Section 4999 of the
Code, and (c) the aggregate value of such parachute payments, as determined in
accordance with Section 280G of the Code and the applicable regulations issued
by the U.S. Department of the Treasury, is equal to or greater than the product
obtained by multiplying 3.59 by the Executive’s “base amount” as defined by
Section 280G(b)(3) of the Code, then the Executive shall receive: (i) a payment
from the Company sufficient to pay such excise tax; and (ii) an additional
payment from the Company sufficient to pay any excise tax and the federal and
state income and employment taxes arising from the payment made by the Company
pursuant to subsection (i) above.

 

5.                                       Release of Claims.   In exchange for
the executive severance benefits set forth in Section 3 above, the Executive
hereby irrevocably and unconditionally releases 3Com and its parents,
subsidiaries, predecessors, successors, affiliates and joint ventures, and all
of their directors, officers, employees, representatives, attorneys, agents,
insurers, assigns, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under, or in concert with any of the persons or entities identified
above (the “Released Parties”) from all known and unknown claims, promises,
debts, obligations, causes of action, or similar rights of any type, in law or
in equity, that the Executive has, had or may have had arising from or relating
to his employment with 3Com and the termination thereof (“Claims”).  The
Executive understands that the Claims that he is hereby releasing include, but
are not limited to:

 

a.               Any and all Claims that in any way arise from or relate to the
Executive’s employment with 3Com or the termination of that employment, such as
claims for compensation, bonuses, commissions, benefits, reimbursements, lost
wages, or unused accrued PTO;

 

b.              Any and all Claims that in any way arise from or relate to the
design or administration of any employee benefit program;

 

c.               Any and all Claims that arise from or relate to any severance
or similar benefits or to post-employment health or group insurance benefits not
expressly set forth in Section 3 above, including without limitation any and all
Claims to benefits or compensation under the Executive’s Management Retention
Agreement, as amended, and the Company’s Section 16 Officer Severance Plan;

 

3

--------------------------------------------------------------------------------


 

d.              Any and all Claims based on a contract, any employment or
wrongful discharge claims or tort claims, and any and all Claims based on a
federal, state or local law, regulation or ordinance, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act, the Worker Adjustment
Retraining and Notification Act, the Fair Labor Standards Act, Massachusetts
General Laws ch. 151B, all as may have been amended, and any other federal,
state, or local common law, statute, regulation, or ordinance of any other type
or kind.

 

The Executive understands that he is hereby releasing Claims that he may not
know about.  Notwithstanding anything to the contrary contained in this
Agreement, the Executive’s release of Claims under this Section 4 does not
constitute a waiver by the Executive of any rights or benefits that he may have
pursuant to (i) this Agreement, (ii) the Company’s 401(k) Plan, and (iii) to any
right of indemnification or contribution against the Company under applicable
insurance policies, statutory law or Company by-laws, if any, to the same extent
available to any other officer of the Company for any third-party claim against
him arising from his employment as an officer of the Company.

 

6.                                       Rights under the Age Discrimination in
Employment Act.  The Executive acknowledges that he has been advised by this
Agreement that (a) he should consult with an attorney of his choosing prior to
executing this Agreement or the Addenda attached hereto; (b) he has been given
twenty-one calendar (21) days within which to consider and execute this
Agreement and to the extent that he signs this Agreement prior to the completion
of that period he has waived the remainder of that period; (c) that he has seven
(7) calendar days following the execution of this Agreement to revoke his
signature; and (iv) the Effective Date of this Agreement shall be the eighth
(8th) calendar day following his execution of this Agreement.

 

7.                                       No Assignment of Claims.  The Executive
expressly warrants that he has not assigned any Claim or Claims that he has, had
or may have had against any of the Released Parties to any other person or
entity.

 

8.                                       Tax Consequences.  The Company makes no
representations or warranties with respect to the tax consequences of the
provision of the executive severance benefits set forth in Section 3 above.  The
Executive understands and agrees that the Company will apply the applicable,
supplemental, state and federal tax rates to the severance payments made
pursuant to Sections 3(a) and 3(b) above.  The Executive further understands and
agrees that he is solely responsible for the payment, if applicable, of any
other local, state, or federal taxes or withholdings based on the provision of
the executive severance benefits by the Company and any penalties or assessments
thereon and the Executive hereby agrees to indemnify the Company for any such
taxes or withholdings, and any penalties, costs and/or attorneys’ fees arising
therefrom.

 

9.                                       Employment Agreement Restrictions.  The
Executive agrees that his obligations and the Company’s rights and remedies
under the Employment Agreement signed by the Executive, the terms and conditions
of which are expressly incorporated into this Agreement, shall remain in full
force and effect upon his execution of this Agreement and the Supplemental
Release Agreement, and after the Termination Date.  The Executive hereby
warrants and represents that he is in compliance with and has not violated the
Employment Agreement.

 

10.                                 Cooperation.  The Executive hereby agrees to
cooperate with the Company and its legal counsel (internal and external) as the
Company may reasonably request at any time in connection with any investigation
or litigation relating to any matter in which the Executive was involved during,
or has material knowledge of as a result of, his employment with the Company;
provided, however, that the Company will attempt to reasonably accommodate the
Executive’s schedule and other commitments.

 

4

--------------------------------------------------------------------------------


 

11.                                 Confidentiality.  The Executive understands
and agrees that this Agreement and each and every provision contained herein,
including without limitation the existence of this Agreement and executive
severance benefits, is confidential and shall not be disclosed to any person or
entity, for any reason, without the prior written consent of the Company, unless
required by law.  It is agreed, however, that the Executive may reveal the
contents of this Agreement to members of his immediate family, and to his legal
and financial advisors, subject to his securing their agreement to maintain the
confidentiality of such information.  If the Executive is required by a
government entity, a lawfully issued subpoena and/or otherwise required by law
to disclose the existence or terms of this Agreement, the Executive agrees to
notify the Company in writing no fewer than ten (10) calendar days prior to the
date of such disclosure.

 

12.                                 Return of Company Property.  The Executive
hereby agrees that he will return to 3Com all Company property and equipment in
his possession or control, including but not limited to all files, documents,
data and records (whether on paper or in tapes, disks, or other machine-readable
form), office equipment, credit cards, and employee identification cards.  He
further warrants and confirms that he will leave intact all electronic Company
documents, including those that he developed or helped develop during his
employment.

 

13.                                 Entire Agreement.  This Agreement and the
Employee Agreement attached hereto as Addendum I contain all the agreements and
promises by and between 3Com and the Executive and supersede any prior
agreements or representations between them as to the subjects covered,
including, without limitation, the Executive’s offer letter, Management
Retention Agreement (as amended) the letter agreement regarding reimbursement of
business commuting expenses (as amended) and any agreements arising under or
relating to the Company’s equity compensation and welfare benefit plans.  The
Parties agree that no covenants, agreements, representations, or warranties of
any kind whatsoever have been made by either Party, except as specifically set
forth in this Agreement and the Employee Agreement.  Should any portion, term,
or provision of this Agreement or the Employee Agreement be declared or
determined by any court or other tribunal to be illegal, invalid or
unenforceable, the validity of the remaining portions, terms and provisions
shall not be affected thereby, and the illegal, invalid or unenforceable
portion, term or provision shall be deemed not to be part of this Agreement or
the Employee Agreement, as applicable.  This Agreement is binding upon and will
inure to the benefit of the Executive and 3Com and their heirs, administrators,
representatives, executors, successors, and assigns.

 

14.                                 Voluntary Agreement.  The Executive warrants
that he has carefully read and understands the provisions of this Agreement;
that he has had sufficient time to consider the Agreement before signing it;
that he is entering into this Agreement knowingly and voluntarily, intending
that it will have binding legal effect; and that he has been advised by 3Com to
consult with an attorney of his own choice and at his own expense concerning the
terms of this Agreement prior to signing it.

 

15.                                 Waiver.  Any waiver by either Party of any
violation, breach of or default under any provision of this Agreement or any
other agreements provided for or incorporated herein, by the other Party shall
not construed as, or constitute, a continuing waiver of such provision, or
waiver of any other violation of, breach of or default under any other provision
of this Agreement or any other agreements provided for or incorporated herein.

 

16.                                 Costs.  The Parties shall each bear their
own costs, attorneys’ fees and other expenses incurred in connection with this
Agreement.

 

17.                                 Governing Law and Venue.  This Agreement
shall be governed by the laws of the Commonwealth of Massachusetts, excluding
its laws relating to the choice of laws.  The Parties hereby agree and consent
to the jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts as the exclusive jurisdiction for settling any disputes arising
hereunder.

 

5

--------------------------------------------------------------------------------


 

18.                                 Amendments.  This Agreement may not be
modified, amended, supplemented or superseded unless by means of a written
document signed by the Executive and the Company’s Chief Executive Officer or
General Counsel.

 

19.                                 Counterparts.  This Agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and, taken together, shall constitute an effective,
binding agreement by the Parties.

 

WHEREFORE, the Parties have read this Agreement, have carefully considered its
provisions, have had an opportunity to discuss it with their attorneys, and
attest that they are fully competent to execute this Agreement and that they
fully understand and knowingly accept its terms and conditions in their entirety
and without reservation.

 

 

/s/ Mark Slaven

 

/s/ Bruce L. Claflin

 

 

Mark Slaven

 

3Com Corporation

 

 

 

 

 

July 21, 2004

 

Bruce L. Claflin

 

Date

 

Name

 

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

Title

 

 

 

 

 

 

 

July 21, 2004

 

 

 

Date

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM II

 

SUPPLEMENTAL RELEASE AGREEMENT

 

WHEREAS, 3Com Corporation (“3Com” or the “Company”) and Mark Slaven (the
“Executive”) have mutually agreed that the Executive’s employment with 3Com has
terminated effective                          (“Termination Date”);

 

WHEREAS, the Executive is eligible to receive certain severance benefits as a
result of his separation from employment with the Company;

 

WHEREAS, the Executive agrees to release the Company from any and all claims
arising from or relating to his employment with 3Com and the termination
thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.                                       Termination of Employment.  The
Executive’s understands and agrees that his employment with the Company
terminated as of the Termination Date and that he has no further duties,
responsibilities, powers, or authority with respect to the Company, its business
or financial operations.

 

2.                                       Payment of Salary, Wages and Benefits. 
The Executive acknowledges and agrees that the Company has paid all salary,
wages, bonuses, accrued vacation and PTO, business expense reimbursements, and
any and all other compensation and benefits due to him by Company as a result of
his employment with the Company.

 

3.                                       Executive Severance Benefits.  Upon the
Executive’s execution and non-revocation of this Supplemental Release Agreement,
the Company shall provide the Executive with the executive severance benefits
set forth in Section 3 of the Severance Agreement and General Release signed by
the Executive on                         .

 

4.                                       Release of Claims.  In exchange for the
executive severance benefits set forth in Section 3 of the Severance Agreement
and General Release, the Executive hereby irrevocably and unconditionally
releases 3Com and its parents, subsidiaries, predecessors, successors,
affiliates and joint ventures, and all of their directors, officers, employees,
representatives, attorneys, agents, insurers, assigns, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under, or in concert with any of the
persons or entities identified above (the “Released Parties”) from all known and
unknown claims, promises, debts, obligations, causes of action, or similar
rights of any type, in law or in equity, that the Executive has, had or may have
had arising from or relating to his employment with 3Com and the termination
thereof (“Claims”).  The Executive understands that the Claims that he is hereby
releasing include, but are not limited to:

 

a.               Any and all Claims that in any way arise from or relate to the
Executive’s employment with 3Com or the termination of that employment, such as
claims for compensation, bonuses, commissions, benefits, reimbursements, lost
wages, or unused accrued PTO;

 

b.              Any and all Claims that in any way arise from or relate to the
design or administration of any employee benefit program;

 

c.               Any and all Claims that arise from or relate to any severance
or similar benefits or to post-employment health or group insurance benefits not
expressly set forth in Section 3 of the Severance Agreement and General Release,
including without limitation any and

 

7

--------------------------------------------------------------------------------


 

all Claims to benefits or compensation under the Executive’s Management
Retention Agreement, as amended, and the Company’s Section 16 Officer Severance
Plan;

 

d.              Any and all Claims based on a contract, any employment or
wrongful discharge claims or tort claims, and any and all Claims based on a
federal, state or local law, regulation or ordinance, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act, the Worker Adjustment
Retraining and Notification Act, the Fair Labor Standards Act, Massachusetts
General Laws ch. 151B, all as may have been amended, and any other federal,
state, or local common law, statute, regulation, or ordinance of any other type
or kind.

 

The Executive understands that he is hereby releasing Claims that he may not
know about.  Notwithstanding anything to the contrary contained in this
Agreement, the Executive’s release of Claims under this Section 4 does not
constitute a waiver by the Executive of any rights or benefits that he may have
pursuant to (i) this Agreement, (ii) the Company’s 401(k) Plan, and (iii) any
right of indemnification or contribution against the Company under applicable
insurance policies, statutory law or Company by-laws, if any, to the same extent
available to any other officer of the Company for any third-party claim against
him arising from his employment as an officer of the Company.

 

5.                                       Covenant Not to Sue.  The Executive
expressly warrants and agrees that he has not as of the date of this
Supplemental Release Agreement filed or maintained and will not in the future
file or maintain any lawsuit, claim or action of any kind whatsoever against the
Released Parties nor will he cause or knowingly permit any such lawsuit, claim
or action to be filed or maintained on his behalf in any federal, state or
municipal court, administrative agency or other tribunal relating to any
Claim(s) released pursuant to Section 4 of this Agreement.  In the event that
the Executive brings any action in contravention of this covenant not to sue, he
understands and agrees that he shall be required to repay 3Com the consideration
described in Section 3(a) of the Severance Agreement and General Release,
regardless of the outcome of the legal action.

 

6.                                       Return of Company Property.  The
Executive hereby warrants and confirms that he has returned to 3Com all Company
property and equipment in his possession or control, including but not limited
to all files, documents, data and records (whether on paper or in tapes, disks,
or other machine-readable form), office equipment, credit cards, and employee
identification cards.  He further warrants and confirms that he has left intact
all electronic Company documents, including those that he developed or helped
develop during his employment.  To the extent that the Executive had electronic
Company documents in his possession or control through a personal computer, he
further warrants and certifies that he has permanently destroyed all such files.

 

WHEREFORE, the Executive has read this Supplemental Release Agreement, has
carefully considered its provisions, have had an opportunity to discuss it with
an attorney, and attests that he is fully competent to execute this Supplemental
Release Agreement and that he fully understands and knowingly accepts its terms
and conditions in their entirety and without reservation.

 

Dated as of this                  day of                           2005.

 

 

 

 

Mark Slaven

 

 

8

--------------------------------------------------------------------------------